The ruling -of the Superior Court in General Term upon a demurrer should, when the case is transferred to this court, be followed unless clearly erroneous.
The petition discloses no misrepresentation by the board of directors upon which the pl-aintiff relied to his prejudice, nor the concealment by them of any fact not recorded in the minutes, which, -on demand, were open to inspection by the plaintiff as a stockholder. - '
Whatever be the nature of the trust created by the resolution of the board of directors -on January 10th, 1898, it terminated on or before June 30th, 1899, more than six years before the commencement of the action.
Although a demand was necessary before beginning the action, the failure to make demand did not suspend the operation of the statute of limitations. Hawk v. Minnick, 19 O. S., 462; Douglass v. Corry, 46 O. S., 349; Townsend v. Eichelberger, 51 O. S., 213.
Judgment affirmed.